PRESIDING JUSTICE WEBBER, dissenting: I respectfully dissent and suggest that the majority has performed some remarkably facile semantic divagations in order to reach a desired result. This case is fatally flawed both procedurally and substantively. As to procedure, we have recently spoken at length on the mechanics of contempt in People v. Mowery (1983), 116 Ill. App. 3d 695, and there is no need to rehash that opinion here. In the case at bar we have nothing but an oral order from the bench and a petition for rule which fails utterly to allege that the respondent’s conduct was wilful. The majority places a narrow focus on In re T.V.P. (1980), 90 Ill. App. 3d 800, 414 N.E.2d 209, in an apparent effort to avoid the salutary admonition in that opinion that contempt should be used sparingly in supervisory cases. We have also condemned the parallel system of juvenile justice growing out of the contempt power. In re K.S.Y. (1981), 93 Ill. App. 3d 6, 416 N.E.2d 736. A random parol order followed by a deficient petition yielding severe punishment is scarcely something to inspire unlimited confidence in the system. More significant in my judgment is the failure of the trial court and the majority to comprehend the nature of truancy. They place the entire burden on the child, while the law is that truancy is the responsibility of the parents. In Chicago Board of Education v. Kouba (1976), 41 Ill. App. 3d 858, 866, 354 N.E.2d 630, 636, it is stated: “We think truancy may be defined as the wilful unexcused refusal of a pupil to attend school in defiance of parental authority and in violation of an applicable compulsory school attendance law.” (Emphasis added.) It is true, as the majority notes, that “habitual truant” is defined in section 26 — 2a of the School Code, but it is of greater importance that the penalty for such conduct is laid upon the person having custody or control of the child under section 26 — 10 (Ill. Rev. Stat. 1981, ch. 122, par. 26 — 10). The sole evidence on behalf of the State was the minor’s attendance record at school; she did stipulate to it; and it showed the number of times tardy. The majority lays emphasis on the testimony of the half brother, who was 22 years old and appeared on behalf of the minor. He did state that he ignored the minor’s protests, but also stated that he really “wasn’t clear” on what time classes commenced. The minor’s mother also testified on her behalf and stated that she had no idea why the brother conceived the notion that school began at 9:10 rather than 9:05; she stated further that she did not realize that the minor was being tardy until so notified by the school authorities near the end of May. The tardiness began in February. If, as the majority holds, it was unlikely that the minor would not complain to her mother, why is it likely that the school authorities would allow the condition to perpetuate itself over a period of three months? Even if we assume that the trial court did reject all of the minor’s evidence, as it was privileged' so to do, there is nothing left in the record except the minor’s attendance record, a mute piece of paper which tells us nothing about the minor’s motivations, whether wilful, negligent, mistaken, careless, involuntary, or any other frame of mind. The evidence in no way sustains the trial court’s order and finding. The cold fact of the matter is that this minor received the worst of three forces, all arrayed against her: her brother, the school, and the courts. The majority also holds that her conduct was not truancy but disobedience of a court order. Just how an act which would not be culpable in the absence of a court order becomes so by virtue of that order escapes me. If the court orders a minor not to sneeze and he does so, presumably he may be punished. It is only one more reason for harnessing the contempt power. As a matter of philosophy, I find it depressing to observe that truancy, being a school problem under the School Code, has been grafted onto the juvenile justice system because the school authorities have been unable to solve it. Just why a circuit judge possesses more expertise is a question not answered by the statute. I would vacate the contempt order and sentence.